On behalf of President Tommy 
E. Remengesau, Jr., and the people of Palau, I offer my 
congratulations to the President on his election. I 
assure him and all Member States that the United 
Nations will have my Government’s full cooperation 
and support in the coming year. 
 Our existential challenge is climate change. To 
quote the text prepared for the President’s address at 
the opening of this session, we “cannot accept, under 
any circumstance, proposals for mandatory emissions 
reduction targets that take for granted sacrificing the 
homelands of entire peoples”. We must reach an 
agreement on a set of quantified emission reduction 
targets for the second commitment period of the Kyoto 
Protocol. These targets must reflect the urgency of the 
circumstances.  
 The post-2012 regime must address mitigating 
the impacts of climate change on small island 
developing States. As the text of the President’s 
opening address states, Member States “must be guided 
by a single consideration: saving those small island 
States that today live in danger of disappearing entirely 
as nations”. Never before in all history has the 
disappearance of whole nations been such a real 
possibility. As we noted in Niue, Palau and the 
members of the Pacific Islands Forum are deeply 
concerned about the growing threat that climate change 
poses not only to our sustainable development, but in 
fact to our future survival. This is a security matter that 
has gone unaddressed. 
  
 
08-51845 30 
 
 It is for this reason that the Pacific Small Island 
Developing States submitted a draft resolution at the 
sixty-second session of the General Assembly 
requesting that the Security Council honour the Charter 
of the United Nations and actively continue its 
consideration of the security implications of climate 
change. We were gratified by the positive response 
from the international community and thank our many 
co-sponsors for their support. We will reintroduce our 
resolution in the sixty-third session and look forward to 
Assembly action this fall. 
 In the meantime, we cannot wait. While Palau 
contributes little to greenhouse gas emissions, we are 
taking significant steps to reduce our reliance on fossil 
fuel, despite the detrimental economic consequences to 
us. The number of projects on energy efficiency and 
renewable energy has been increased, and we thank our 
donor partners for their support. We appreciate the 
support of Italy and Austria in supporting development 
cooperation with respect to energy for sustainable 
development. We also thank the European Union for 
their ongoing assistance in the area of renewable 
energy. 
 We sincerely hope that Taiwan will be able to 
participate in the specialized agencies of the United 
Nations. The Republic of China’s meaningful 
participation in those agencies, such as the World 
Health Organization and the International Civil 
Aviation Organization, would help promote peace and 
cooperation in the Asia-Pacific region, enhance 
important dialogue and help all peoples. 
 The oceans that surround Palau are the backbone 
of our nation’s existence and are integral to our 
continued viability as an independent nation. At the 
sixty-first session we banded together to protect 
vulnerable marine ecosystems from deep sea bottom 
trawling, a destructive fishing practice responsible for 
95 per cent of the worldwide damage to seamounts. We 
congratulate the South Pacific Regional Fisheries 
Management Organisation for adopting interim 
measures that are a substantial step towards eliminating 
bottom trawling. We urge all other regional fisheries 
management organizations and flag States to follow 
this example, and we remind everyone that the 
deadline to take action, 31 December 2008, is fast 
approaching. 
 Palau has been active on the issue of bottom 
trawling because of its effects on ocean ecosystems. 
The North Pacific is home to some of the world’s best 
remaining fisheries. Their diversity is a key reason for 
the Micronesia Challenge, whereby the countries and 
territories of Micronesia joined together to conserve 30 
per cent of near-shore marine resources and 20 per cent 
of land resources by the year 2020.  
 This project is the first of its kind in the world. It 
covers 6.7 million square miles of ocean and helps to 
protect 10 per cent of the world’s coral reefs, including 
more than 60 threatened species. We thank the General 
Assembly for its recognition of this programme at its 
sixty-second session, in resolution 62/215 on oceans 
and law of the sea and thank our development partners, 
including Turkey, the Global Environment Fund, the 
Nature Conservancy and Conservation International for 
their support. 
 Since Palau joined the United Nations in 1994, 
we have highlighted our concern that the Organization 
has no presence in our country. We were pleased 
therefore when the United Nations Development 
Programme, the United Nations Population Fund and 
the United Nations Children’s Fund announced that 
eight new joint offices would open in Pacific island 
countries, including Palau. We welcome that historic 
accomplishment and await the opening ceremony. 
 Palau is an active participant in the efforts of the 
international community to combat terrorism and has 
made every effort to improve its anti-terrorism 
capacity. We have met with the Counter-Terrorism 
Committee Executive Directorate to advance our 
requests for assistance, particularly in the area of 
combating money-laundering and terrorism financing. 
Unfortunately, the efforts of the Directorate have been 
insufficient. Our experience has been that the capacity-
building efforts of the United Nations have focused on 
helping countries draft and adopt legislation. That is an 
excellent first step, but an insufficient one, as the best-
designed legislation is meaningless without 
enforcement.  
 We hope that, during the sixty-third session of the 
General Assembly, the United Nations will take the 
next step and help smaller countries that have the drive 
but not the means to operationalize the laws and 
regulations they have in place to fight terrorism. We 
urge the establishment of a voluntary trust fund that 
would allow small States to develop effective counter-
terrorism initiatives. We thank the United States and 
 
 
31 08-51845 
 
Australia for the counter-terrorism assistance they have 
given us. 
 Urgent attention should be paid to Security 
Council reform. Without it, there can be no genuine 
United Nations reform. Japan has demonstrated its 
concern for and commitment to Palau and all its Pacific 
neighbours, and should be a permanent member of the 
Council. Likewise, India, the world’s largest 
democracy, is a developing nation with a deep sense of 
involvement in Palau and the rest of the Pacific. We 
have supported and continue to support the principles 
of the draft resolution proposed by the Group of Four 
countries. 
 We have worked very hard to change the dates for 
submission to the Commission on the Limits of the 
Continental Shelf. The new submission regime will 
allow developing countries to preserve our claims to 
the resources contained in our extended continental 
shelf. Though that extension of time for submission is 
welcome, it is only half the battle. We still need the 
resources and the technical expertise necessary to make 
a full submission, and we request the assistance of the 
international community in helping us to achieve that 
goal. 
 Palau was the last country to emerge from the 
United Nations trusteeship system. The United Nations 
helped to return our sovereignty after four colonial 
administrations. We are thus particularly proud to 
advance the objectives of this unique institution and 
look forward to working together to achieve them 
during this session of the General Assembly. In 
closing, let me thank the Assembly in my country’s 
native language: Kom Kmal Mesulang.